Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adjustment mechanism for closely positioning adjacent modules prior to locking them together" in claim 69. An example of such adjustment mechanism is a winch (p. 4, lines 7-16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 69 is indefinite because it is dependent upon a cancelled claim.  The Examiner has assumed claim 69 to be dependent upon claim 56 for any application of prior art in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 56-57, 64, 66-67, 69, 74-75, 82 and 86 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over CN 101481960 (English equivalent is US 2011/0259773) in view of Hentschel (US 5,251,832), DeCoursey et al. (US 5,008,051), Morris et al. (US 5,966,956), Oliver et al. (US 2004/0261330) and Lin (US 2010/0143048).
CN 101481960 is in Chinese. Since Chen 2011/0259773 is an English equivalent, reference will be made to Chen 2011/0259773 to show what CN 101481960 discloses. Chen 2011/0259773 discloses a modular plastic pipe formation apparatus to extrude plastic pipe (paragraph [0033]) comprising:
(Claim 56) a plurality of modules (paragraphs [0007]-[0008], [0015]; figs. 3-4) wherein each module comprises at least one component of the pipe formation apparatus located within each module (paragraph [0024], [0029], [0033]; figs. 1-4; each module is positioned adjacent one another in a 
(Claim 57) wherein one of the plurality of modules comprises a plastic extruder as one component of that module (paragraph [0029], "extrusion machine");
(Claim 64) wherein the apparatus further comprises a haul off caterpillar (a tractor) and a cutter (paragraph [0029]);
(Claim 66), wherein the plurality of modules is adapted to be transportable (paragraph [0030]; [0015], shape and size of container is the same as a standard shipping container), and wherein the plurality of modules is adapted to be coupled to each other in use, and decoupled from each other during transportation of the apparatus (paragraphs [0008], [0015], [0030], [0031], the modules are connected (coupled) in series to each other in use through track 12 and/or pipes and are decoupled from each other (track and/pipes are disconnected) during transportation); and
(Claim 67) wherein at least one of the plurality of modules comprises a standardised shipping container modified for use in the apparatus; or a container or supporting framework for use in the apparatus and having at least some of the features of a standardised shipping container to facilitate its transportation (paragraph [0015], shape and size of the special container is the same as a standard container; [0005]; [0030]).
However, CN 101481960 does not disclose external and internal supports or locks, as recited by the instant claims.

external supports defined by external fold down legs 22’ for supporting respective modules (col. 3, line 67, to col. 4, line 8; fig. 3, truck flatbeds provided with fold down legs); and 
locks configured to lock adjacent modules containing the at least one component of the pipe formation apparatus located within when drawn together in close proximity, wherein the at least one component within the plurality of modules are aligned for pipe formation when the modules are locked together and the external supports are adjusted (col. 2, lines 27-38; col. 3, lines 4-13 and 51-61, “directly interconnected”, “automatic connectors”, “directly attached”).
DeCoursey et al. (US 5,008,051) disclose a component for a pipe formation apparatus (col. 1, lines 30-32, 45-50), the component comprising a vacuum sizing tank 11 and 
(Claim 74) a support frame having a frame body (fig. 1) for supporting the vacuum sizing tank relative to a support floor, wherein the support frame is configured to be linearly and angularly displaced as required to ensure the alignment of the vacuum sizing tank to an extruder (col. 1, lines 7-9, extrudate from an extruder; col. 3, line 26, to col. 4, line 45; the tank 11 is displaced and aligned to receive and cool molten extrudate into its opening 12 from an extruder),
(Claim 75) wherein the support frame further comprises adjustable locking mounts 87, 89, 90, 91, wherein the adjustable locking mounts enable the support frame to be linearly and angularly 
Morris et al. (US 5,966,956) disclose a portable module 10, such as a standard shipping container, to be used as a portable building (col. 1, lines 6-15; col. 2, lines 3-6) which is supported on adjustable jack stands 90 above an underlying ground (fig. 2) which allow the portable module 10 to be used on a variety of terrains including hilly, uneven or rocky terrain and wet places without a permanent support structure (col. 2, lines 19-25; col. 4, lines 1-6), wherein the jack stands 90 include an adjustable screw 603 and a mechanism for turning the screw 604 to raise or lower the jack stand (col. 7, lines 44-49).
	Oliver et al. (US 2004/0261330) disclose a portable module 70, such as mobile homes, trailers and prefabricated homes, are supported above an underlying ground using supports 90, such as concrete blocks, pilings or stabilizing jacks (fig. 1; paragraphs [0002], [0013]).
	Lin (US 2010/0143048) discloses a piling apparatus 10 for supporting a foundation of a building including piles 310 and adjustable jacks 925 supported by the piles 310 for adjusting the height of the building (figs. 4, 13-14; paragraphs [0002], [0067]-[0068]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of CN 101481960 with locks, as recited by Hentschel (US 5,251,832), because such a modification is known in the art and would enable attaching the modules together; to modify the modules of CN 101481960 with external supports defined by adjustable jack stands, as recited by Morris et al. (US 5,966,956), because such a modification is known in the portable module art and would support a mobile module above an underlying ground on a variety of terrains including hilly, uneven or rocky terrain and wet places without a permanent support structure and because it is known in the art to support mobile modules with external supports, as disclosed by Hentschel (US 5,251,832); 
As to claim 69, Hentschel (US 5,251,832) further discloses an adjustment mechanism for closely positioning adjacent modules prior to locking them together (col. 2, lines 5-9; col. 3, lines 4-6; col. 3, line 51, to col. 4, line 8; loading/unloading by container handling machinery; truck trailers 20 are moved by trucks; components 1 and 2 are backed directly together (i.e., closely position adjacent modules) as shown in figs. 2-3; containers are directly interconnected or stacked with automatic connectors).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus with an adjustment mechanism, as recited by Hentschel (US 5,251,832), 
As to claim 82, a method of forming a pipe at a production site would further obvious in view of the combination of the prior art above.  Chen 2011/0259773 further discloses a method for forming plastic pipe employing the apparatus as mentioned above, the method comprising arranging the plurality of modules in a predetermined manner at a production site (figs. 3-4); arranging two or more respective components of the pipe formation apparatus (relatively along track 12; coupling the modules together via pipes and track, paragraph [0031]) and forming plastic pipe (paragraph [0033]).  Lin (US 2010/0143048) discloses securing external supports comprising piles 310 into underlying ground (fig. 4; paragraph [0067]), elevating a building (module) 102 on the external supports above the underlying ground (fig. 4) and adjusting the external supports comprising adjustable jacks 925 supported by the piles 310, the adjustable jacks are configured to adjust a position or angle of the building (figs. 4, 13-14; paragraphs [0002], [0067]-[0068]).  Hentschel (US 5,251,832) discloses drawing adjacent modules together in close proximity and locking adjacent modules together using locks after the modules are drawn together in close proximity (col. 2, lines 5-9; col. 3, lines 4-6; col. 3, line 51, to col. 4, line 8; loading/unloading by container handling machinery; truck trailers 20 are moved by trucks; components 1 and 2 are backed directly together (i.e., closely position adjacent modules) as shown in figs. 2-3; containers are directly interconnected or stacked with automatic connectors).  As mentioned above in the prior art combination, the adjusting elements of DeCoursey et al. (US 5,008,051) would define internal supports relative to a support floor of the module for aligning the components of the plastic formation apparatus to enable pipe formation.  As to supplying the plastic pipe formation apparatus with plastic raw material, Hentschel (US 5,251,832) discloses supplying raw materials (col. 2, line 65, to col. 3, line 6).  

Claim 58 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over CN 101481960 (English equivalent is US 2011/0259773) in view of Hentschel (US 5,251,832), DeCoursey et al. (US 5,008,051), Morris et al. (US 5,966,956), Oliver et al. (US 2004/0261330) and Lin (US 2010/0143048) as applied to claims 56-57, 64, 66-67, 69, 74-75, 82 and 86 above, and further in view of GB 802,261.

GB 802,261 discloses a mobile plastic pipe formation apparatus (figs. 1-3) including a mobile module defined by a semi-trailer vehicle 10, the module comprising a pipe formation apparatus located therein and including a plastic extruder 22, an extrusion die (die head) 23 and a plastic raw material dryer (p. 1, lines 68-74).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the plurality of modules with a plastic raw material dryer and a die head, as recited by GB 802,261, because such a modification is known in the art and would provide an alternative configuration for the pipe formation apparatus capable of drying plastic raw material and extruding pipe from the dried plastic raw material.
Claim 59 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over CN 101481960 (English equivalent is US 2011/0259773) in view of Hentschel (US 5,251,832), DeCoursey et al. (US 5,008,051), Morris et al. (US 5,966,956), Oliver et al. (US 2004/0261330) and Lin (US 2010/0143048) as applied to claims 56-57, 64, 66-67, 69, 74-75, 82 and 86 above, and further in view of GB 802,261 and Oltmanns et al. (US 4,072,453).
CN 101481960 (English equivalent is US 2011/0259773), Hentschel (US 5,251,832), DeCoursey et al. (US 5,008,051), Morris et al. (US 5,966,956), Oliver et al. (US 2004/0261330) and Lin (US 2010/0143048) do not disclose the limitations of claim 59.
GB 802,261 discloses a mobile plastic pipe formation apparatus (figs. 1-3) including a mobile module defined by a semi-trailer vehicle 10, the module comprising a pipe formation apparatus located therein and including a plastic extruder 22, an extrusion die (die head) 23 and a plastic raw material dryer (p. 1, lines 68-74).

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the plurality of modules with a plastic raw material dryer and a die head, as recited by GB 802,261, because such a modification is known in the art and would provide an alternative configuration for the pipe formation apparatus capable of drying plastic raw material and extruding pipe from the dried plastic raw material; and to further modify the plurality of modules with a pipe corrugator, as disclosed by Oltmanns et al. (US 4,072,453), because such a modification is known in the art and would provide an alternative configuration for the pipe formation apparatus capable of producing corrugated pipe.
Claim 60 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over CN 101481960 (English equivalent is US 2011/0259773) in view of Hentschel (US 5,251,832), DeCoursey et al. (US 5,008,051), Morris et al. (US 5,966,956), Oliver et al. (US 2004/0261330) and Lin (US 2010/0143048) as applied to claims 56-57, 64, 66-67, 69, 74-75, 82 and 86 above, and further in view of Oltmanns et al. (US 4,072,453).
CN 101481960 (English equivalent is US 2011/0259773), Hentschel (US 5,251,832), DeCoursey et al. (US 5,008,051), Morris et al. (US 5,966,956), Oliver et al. (US 2004/0261330) and Lin (US 2010/0143048) do not disclose the limitations of claim 60.
Oltmanns et al. (US 4,072,453) discloses a mobile plastic pipe formation apparatus (fig. 1) including a mobile module (fig. 1), the module comprising a pipe formation apparatus located therein and including a plastic extruder 18; and a pipe corrugator 20 (col. 4, lines 52-65).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify one of the plurality of modules of CN 101481960 with a pipe corrugator, as 
Claims 61-63 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over CN 101481960 (English equivalent is US 2011/0259773) in view of Hentschel (US 5,251,832), DeCoursey et al. (US 5,008,051), Morris et al. (US 5,966,956), Oliver et al. (US 2004/0261330) and Lin (US 2010/0143048) as applied to claims 56-57, 64, 66-67, 69, 74-75, 82 and 86 above, and further in view of Sehnal (US 2010/0308493).
CN 101481960 (English equivalent is US 2011/0259773), Hentschel (US 5,251,832), DeCoursey et al. (US 5,008,051), Morris et al. (US 5,966,956), Oliver et al. (US 2004/0261330) and Lin (US 2010/0143048) do not disclose the limitations of claims 61-63.
Sehnal (US 2010/0308493) disclose a pipe formation apparatus including two or more cooling tanks 6 provided in series to receive extruded plastic pipes therein for cooling, wherein a first of the two cooling tanks comprises a vacuum water tank (fig. 2; abstract, calibration (vacuum water tank), cooling bath (tank) 6; paragraph [0022], cooling or vacuum baths (tanks) 6).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the pipe formation apparatus with cooling tanks, as recited by Sehnal (US 2010/0308493), because CN 101481960 (English equivalent US 2011/0259773 at paragraphs [0014]- [0015]) discloses that the production line can include a vacuum calibration bath and a spray bath and that the quantity of the containers depends upon the length of the production line, because a production line having cooling tanks in series is known in the art, as disclosed by Sehnal (US 
Claims 76 and 85 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over CN 101481960 (English equivalent is US 2011/0259773) in view of Hentschel (US 5,251,832), DeCoursey et al. (US 5,008,051), Morris et al. (US 5,966,956), Oliver et al. (US 2004/0261330) and Lin (US 2010/0143048) as applied to claims 56-57, 64, 66-67, 69, 74-75, 82 and 86 above, and further in view of White (US 5,285,205).
CN 101481960 (English equivalent is US 2011/0259773), Hentschel (US 5,251,832), DeCoursey et al. (US 5,008,051), Morris et al. (US 5,966,956), Oliver et al. (US 2004/0261330) and Lin (US 2010/0143048) do not disclose the limitations of claims 76 and 85.
Hentschel (US 5,251,832) further discloses using truck trailers 20 for positioning and aligning modules to preselected positions for interconnecting the modules (col. 2, lines 5-9; col. 3, line 51, to col. 4, line 8).
White (US 5,285,205) discloses a reference laser beam to aid an operator in positioning a vehicle to a preselected position (e.g., see abstract).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus/method with truck trailers, as disclosed by Hentschel (US 5,251,832), because such a modification is known in the art and would enable positioning and aligning of the modules to preselected positions for interconnecting the modules; and to further modify the apparatus/method with a reference laser beam because such a modification is well known in the vehicle 
Terminal Disclaimer
The terminal disclaimer filed on December 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,141,900 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Applicant amended claim 56 to clarify that the locks are configured to “lock adjacent modules containing the at least one component of the pipe formation apparatus located within when drawn together in close proximity.” As will be discussed in greater detail below, in Chen the containers are unfolded (the sides defining the inner volume of the containers are opened up), and thus, even if Chen’s modules are connected to each other through use of the tracks and pipes, Chen’s modules cannot be said to contain at least one component of the pipe formation apparatus located within (i.e., Chen’s module do not define an enclosed space that contains a pipe formation component).  Applicant argues that Chen’s implementation includes sideplates that are opened to form the work platform. As such, it cannot be said, even if Chen’s containers were locked to each other (which is not admitted), that such locked modules each contains “at least one component of the pipe formation apparatus located within.”
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Examiner agrees Chen do not disclose external and internal supports or locks as recited by the instant claims.  However, such elements are obvious in view of the combination of references used in the prior art rejections above.
	Applicant argues that Hentschel does not disclose external supports as recited by the amended claims.
	The Examiner agrees.  However, the new external support recitations are addressed in the prior art rejections above.
	Applicant argues that DeCoursey do not disclose internal supports for a mobile module but for a factory floor.
	The Examiner agrees.  However, in view of the combination of references for the prior art rejections above, the floor of the mobile module in essence becomes a factory floor.  As mentioned in the prior art rejections above, the support floor (factory floor) of the modules are within the modules, and thus the support frame and the adjustable locking mounts would define internal supports for supporting a component (vacuum sizing tank) within the module.
	Applicant argues that DeCoursey does not disclose internal supports adjustable to enable the plurality of components to be linearly and angularly displaced to be aligned for pipe formation.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744